1

2

3

4

5

6

7
                           UNITED STATES DISTRICT COURT
8
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
9
                                     FRESNO DIVISION
10

11
     DORETTE GAIL JENKINS,          )              CASE NO.: 1:17-CV-01343-JDP
                                    )
12
                    Plaintiff,      )              ORDER AWARDING
                                    )              EAJA FEES
13
               v.                   )
                                    )
14
     COMMISSIONER OF SOCIAL         )
     SECURITY,                      )
                                    )
15                  Defendant.      )
     ______________________________ )
16

17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
21   SEVEN DOLLARS and 67/cents ($3,007.67), as authorized by 28 U.S.C. § 2412
22   (d), and subject to the terms and conditions of the Stipulation.
23
                  IT IS SO ORDERED.
24

25
                  Dated:   June 20, 2019
26                                               UNITED STATES MAGISTRATE JUDGE
27

28
